Citation Nr: 0424536	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from February 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein his claim of service connection for PTSD was 
denied. 

The veteran had a personal hearing before a hearing officer 
at the RO in January 2000.  In April 2001, the Board remanded 
the veteran's claim in order to allow the veteran to submit 
evidence, obtain VA treatment records, attempt to verify the 
veteran's claimed stressors, and for actions consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).

In November 2003, the Board further developed the veteran's 
claim in order to again attempt to verify his alleged 
stressors.  Finally, the veteran's claim was remanded by the 
Board for actions consistent with Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2. The veteran was not engaged in combat with an enemy, nor 
was he the recipient of any awards, medals or citations 
indicative of combat service.

3. The veteran's alleged stressors -- serving in an 
ammunition supply unit (loading and unloading ammunition), 
experiencing incoming fire and retreating to a foxhole, 
serving on guard duty, and being fired upon by the enemy -- 
have not been independently verified and cannot be so 
verified based on the information currently in the record 
with credible supporting evidence that the claimed in-service 
stressor actually occurred.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  The Board concludes that he is not 
entitled to service connection for PTSD.  The record does not 
contain credible supporting evidence that his claimed in-
service stressors occurred.  The veteran's claimed stressors 
-- including serving in an ammunition supply unit (loading 
and unloading ammunition), experiencing incoming fire and 
retreating to a foxhole, serving on guard duty, and being 
fired upon by the enemy -- cannot be verified based on the 
available information.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2003).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2003).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2003).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

Available service medical records show no complaints, 
treatment, or diagnosis of PTSD.  A February 1999 VA 
examination report listed diagnoses of dysthymia and alcohol 
dependence in the past.  In addition, the examiner stated 
that the veteran's differential diagnosis should also include 
alcohol-induced depression.  However, multiple VA outpatient 
treatment records dated from 1999 to 2002 as well as 
statements from VA physicians and social workers dated in 
September 1999 and February 2000 list a diagnosis of chronic 
PTSD with symptoms including anxiety, depression, 
irritability, insomnia, nightmares, and anger control.  In an 
August 2000 statement signed by a VA physician, the veteran's 
specific inservice stressors were listed as: 1) constant 
bombardment of shellings while in Vietnam; 2) constant fear 
of handling ammunition on a daily basis; 3) firing a rifle at 
the enemy; 3) riding in convoys with ammunition; 4) having 
close friends killed while in Vietnam; and 5) constant fear 
of death.  It was indicated that there is "no question" 
that the veteran's claimed inservice stressors occurred and 
that they triggered his current PTSD disability.       

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  See Cohen, 
at 141 (citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a "combat 
zone," that may constitute a valid stressor for the purposes 
of supporting a diagnosis of PTSD.  See Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  VA's General Counsel has defined the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" to mean that the veteran must have personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(1999).   When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed in-service 
stressor is consistent with the circumstances, hardships, or 
conditions of the combat in which he participated, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2003).  

If the veteran did not serve in combat with the enemy or the 
claimed stressors are not related to combat, his testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  The inquiry 
here includes what, if any, combat medals or decorations were 
awarded the veteran; what military occupational specialty 
(MOS) the veteran had; when, if, and how other service 
personnel died, and the names of the deceased; whether any 
unit(s) to which the veteran was assigned actually engaged 
the enemy in combat, etc.  Such evidence is typically found 
in the service personnel records, on the veteran's Form DD 
214, and in unit histories and morning reports.  The only 
evidence that could provide such information would be those 
records compiled in service.

Based on the veteran's DD 214 service record as well as 
additional service personnel records, the Board finds that 
the veteran was not involved in combat.  The veteran's 
records note that he was in foreign service for five months 
and seventeen days.  The record also shows that the veteran 
was a member of the 820th Ordnance Company while assigned in 
Vietnam with a specialty title as ammunition 
apprentice/handler.  Based on his active service, the veteran 
was awarded the Vietnam Service Medal and a Good Conduct 
Medal.  These records do not show that either the veteran's 
type of military service or awards received are indicative of 
combat service.    

The RO requested the veteran to provide detailed information 
about the stressors that he asserted caused his PTSD.  He was 
provided a form and advised to provide as much information as 
possible, including the date and place of the stressful 
incidents, his unit assignments at the time, and the names of 
the people involved.  In December 1998, a completed form was 
received by the RO and listed that the veteran's service was 
in Vietnam with the 820th Ord. (Ammo) Co. from September 1965 
to February 1966.  The veteran also identified stressors as: 
1) serving in an ammunition supply unit (loading and 
unloading ammunition); 2) experiencing incoming fire and 
retreating to a foxhole; 3) serving on guard duty; and 4) 
being fired upon by the enemy.  Additional claimed inservice 
stressors in the August 2000 statement signed by a VA 
physician were: 1) constant bombardment of shellings while in 
Vietnam; 2) constant fear of handling ammunition on a daily 
basis; 3) firing a rifle at the enemy; 3) riding in convoys 
with ammunition; 4) having close friends killed while in 
Vietnam; and 5) constant fear of death.  As the veteran has 
not been found to participate in combat during service, there 
must be independent verification that these claimed stressors 
actually occurred.

The record contains no independent verification of the 
incidents described by the veteran and his VA physician 
above.  The RO sent additional letters including PTSD 
questionnaires in May 2001 and May 2002 to the veteran to 
request more specific information concerning his claimed 
stressors in order to conduct a thorough search of military 
records.  The veteran did not provide any further detailed 
information about his claimed stressors that was requested.  
Without the requested information, VA is unable to attempt to 
obtain verification of the alleged non-combat stressors.  
However, in June 2003, VA sent a letter that requested the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provide verification of the veteran's claimed 
stressors.  In a July 2003 letter, the USASCRUR responded 
that it was unable to verify the validity of the veteran's 
claimed inservice stressors due to insufficient stressor 
information (dates within sixty days of the stressor, 
specific locations, full name of casualties, etc.).  The 
veteran was notified of the USASCRUR response due to 
insufficient stressor information in a supplemental statement 
of the case in January 2004.      

It is noted that one of the veteran's alleged stressors 
involves being subjected to shelling attacks.  In this 
regard, the Board has considered the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), in which the United States 
Court of Appeals for Veterans Claims (Court) determined that 
unit records showing that a base had been under rocket attack 
while the veteran was stationed there were sufficient to 
corroborate the veteran's account of having come under enemy 
fire.  However, the veteran has never provided the 
approximate dates of the claimed attacks and has not provided 
details sufficient to conduct a meaningful search.

The Board acknowledges the veteran's testimony, in the 
January 2000 personal hearing transcript, concerning his 
reported symptoms and alleged stressors.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between active military service and a 
current diagnosis of PTSD.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and his 
current complaints of PTSD.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection of PTSD.  
Service records have not shown that the veteran participated 
in combat during service.  The claimed inservice stressors to 
which the veteran attributes his PTSD disability have not 
been independently verified with credible supporting evidence 
that the stressor actually occurred.  Without independent 
verification of the inservice stressors claimed by the 
veteran, the Board concludes that service connection for PTSD 
is not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of PTSD must be denied.


II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for PTSD.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

In this case, the RO sent the veteran letters dated in May 
2001 and May 2002 and also issued supplemental statements of 
the case (SSOC) dated in November 2002 and January 2004, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The May 2001 and 
May 2002 letters as well as the November 2002 and January 
2004 SSOCs issued by the RO also explicitly informed the 
veteran about the information and evidence he is expected to 
provide.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
No. 01-944 (June 24, 2004) [withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)].

The Board notes that the May 2001 and May 2002 letters as 
well as the November 2002 and January 2004 SSOCs issued by 
the RO were all sent to the veteran after the RO's March 1999 
rating decision that is the basis of the veteran's appeal.  
In this case, the VCAA was enacted after the original AOJ 
adjudication of the claim in August 1999.  The Court 
specifically stated in Pelegrini v. Principi, No. 01-944 
(June 24, 2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA because an initial AOJ adjudication 
had already occurred when notice of VCAA was not mandated at 
the time of the initial AOJ decision.  

In this case, while the notice provided to the veteran after 
the first AOJ adjudication of the claim, the content of the 
notice provided by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, after notice was provided, the 
veteran's claim for entitlement to service connection for 
PTSD was readjudicated in supplemental statements of the case 
issued in November 2002 as well as January 2004.   The Board 
finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2001 and May 2002 letters 
from the RO as well as the November 2002 SSOC and January 
2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2002 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied by the May 2001 and May 2002 
letters as well as the November 2002 and January 2004 SSOCs 
issued by the RO.  


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



